Title: To Alexander Hamilton from James McHenry, 13 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 13th May 1799
          
          I enclose you a letter from his Excellency Governor Jay, dated Albany 7th May ’99, respecting the appointment of John T. Bentley in the army. This letter is accompanied by one from Mr Bentley himself and a recommendation signed by Hosea Moffitt, Eleazer Grant and John W Schermerhorn.
          When you have considered these letters with a view to the vacancies to be filled up in the regiment commanded by Colonel Smith, you will be pleased to return them
          I have the honor to be, with the greatest respect, Sir, your most Obdt  Hb St
          
            James McHenry
          
          Major Genl A. Hamilton
        